DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-2 are pending in this application and were examined on their merits.

Specification

The disclosure is objected to because of the following informalities:  The Cross-Reference to Related Applications should be updated to indicate the abandoned status of Application Nos. 12/155,915 and 11/498,725 and the patented status and serial number of Application No. 14/526,880.  Appropriate correction is required.

The use of the terms ASTAREAL™, ISOGEN™, RNEASY™ and GENECHIP™ which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Astaxanthin Administration for Reducing Muscle Atrophy.

Priority

This application discloses and claims only subject matter disclosed in, and not independent and distinct from that claimed in prior application No. 14/526,880, filed 10/29/2014, and names the inventor or at least one joint inventor named in the prior application.  Accordingly, this application constitutes a Continuation and not a Divisional.   



Specification

The disclosure is objected to because of the following informalities:  The Application should be designated a Continuation and not a Divisional.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,828,269.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method for reducing muscle atrophy in a subject having muscle atrophy, comprising administering to the subject at least one of the group
consisting of isolated astaxanthin and an ester thereof as an effective
ingredient, wherein the at least one of the group consisting of astaxanthin and an ester thereof is administered as an effective ingredient in the form of a food or a drink.

This is anticipated by the species Claims of the ‘269 Patent which are drawn to a method for reducing muscle atrophy in limbs in a subject having muscle atrophy due to muscle inactivation caused by nerve injury, comprising administering to the subject at least one of the group consisting of isolated astaxanthin and an ester thereof as an effective ingredient, thereby increasing muscle weight, wherein the at least one of the group consisting of astaxanthin and an ester thereof is administered as an effective ingredient in the form of a food or a drink.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention that the “comprising” language of the instant claims does not preclude the muscle atrophy of the instant claims being due to muscle inactivation caused by nerve injury or preclude the effect of such an administration, increasing muscle weight.

Claim Interpretation

Claim 1 recites “isolated”, however the Specification does not define the term.  Therefore, it has been construed with the broadest, reasonable interpretation of “separated in pure form from a combined mixture”.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-2 are rejected under pre-AIA  35 U.S.C. § 103 as being unpatentable over Lorenz et al. (US 6,258,855 B1), cited in the IDS.

Lorenz et al. teaches a method of retarding and ameliorating carpal tunnel syndrome (CTS) comprising orally administering astaxanthin or an ester thereof to the subject (therefore an effective ingredient) (Columns 11-12, Claims 1 and 8). 

The reference teaches a formulation comprising pure astaxanthin (evidence of its isolation from a source) (Column 10, Lines 17-20).

The reference further teaches that, in severe cases, if left untreated, carpal tunnel syndrome may cause muscle atrophy in the thumb (Column 3, Lines 43-50).

Lorenz et al. did not teach the administration of isolated astaxanthin or an ester thereof to a subject having muscle atrophy, as required by Claim 1.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to administer the isolated astaxanthin or ester to a subject having muscle atrophy of the thumb caused by CTS because the reference teaches that in severe cases of CTS may result in thumb atrophy if left untreated and that astaxanthin administration retards and ameliorates CTS.  Those of ordinary skill in the art before the instant invention would have been motivated to make this modification in order to retard/ameliorate severe CTS in a subject and therefore retard/ameliorate thumb atrophy in the subject, if present.  There would have been a reasonable expectation of success in making this modification because the reference notes a correlation between thumb atrophy and severe, untreated CTS and discloses astaxanthin and esters thereof as retards and ameliorates CTS.

With regard to Claim 2, the reference teaches that the astaxanthin may be added to a food or drink (col. 9, lines 51-59).



Claim(s) 1-2 are rejected under pre-AIA  35 U.S.C. § 103 as being unpatentable over Appell et al. (1997) in view of Lorenz et al. (US 6,258,855 B1), cited in the IDS.

Appell et al. teaches a method for reducing muscle atrophy in a subject having muscle atrophy, comprising administering by injection isolated Vitamin E as an effective ingredient (Pg. 158, Column 1, Lines 3-10 and Fig. 2).

Appell et al. teaches that Vitamin E is a scavenger for free radicals and that atrophy is promoted by oxidative stress (Pg. 157, Abstract).

Appell et al. did not teach a method wherein astaxanthin or an ester thereof are administered to the subject having muscle atrophy, as required by Claim 1.

 Lorenz et al. teaches that astaxanthin has potent radical scavenging and singlet oxygen quenching properties, is significantly more effective than β-carotene and neutralizing free radicals and protects against peroxidation of unsaturated fatty acid methyl esters better than canthaxanthin, β-carotene or zeaxanthin (Column 6, Lines 14-22) and has antioxidant activity 80-550 times that of Vitamin E (Column 6, Lines 37-41and Column 8, Lines 37-40).



It would have been obvious to those of ordinary skill in the art before the instant invention to modify the method of reducing muscle atrophy in a subject by administering the free radical scavenger Vitamin E of Appell et al. with the substitution of the free radical scavenger astaxanthin as taught by Lorenz et al. because this is no more than the simple substitution of one known element (the in vivo administered free radical scavenger astaxanthin) for another (the in vivo administered free radical scavenger Vitamin E) to obtain predictable results (reduction in muscle atrophy).  Those of ordinary skill in the art before the instant invention would have been motivated to make this substitution because Lorenz et al. teaches that astaxanthin is a much more potent antioxidant than Vitamin E.  There would have been a reasonable expectation of success in making this substitution because both compounds are known in vivo antioxidants and muscle atrophy is known to be promoted by oxidative stress.

With regard to Claim 2, which requires the astaxanthin be administered in the form of a food or drink, Appell et al. teaches administration by injection.

Lorenz et al. further teaches that astaxanthin may be injected (Column 10, Lines 10-11) or may be added directly to foods or beverages (Column 9, Lines 56-59).  

It would have been obvious to those of ordinary skill in the art before the instant invention to administer the isolated astaxanthin or ester thereof as a food or beverage, instead of the injection taught by Appell et al. because the Lorenz et al. reference teaches that the astaxanthin may be injected or added to a food or drink.  
Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have an easily ingestible form for oral administration to a subject which does not require an injection.  There would have been a reasonable expectation of success in making this modification because the Lorenz et al. reference discloses oral administration of astaxanthin and esters thereof as well as the addition of the astaxanthin to a food or beverage.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                       10/19/2022